Citation Nr: 0212591	
Decision Date: 09/20/02    Archive Date: 09/26/02	

DOCKET NO.  97-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for physical and psychiatric disability as a result of 
treatment during hospitalization at a VA facility in June 
1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
February 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a VA New York Regional Office (RO) 
rating decision.  In November 1997, the Board remanded the 
case to the RO for additional development.  In a June 1999 
decision, the Board denied the veteran's claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 for physical and 
psychological disability as a result of sexual assault and 
non-consensual administration of medication during VA 
hospitalization in June 1992.  The veteran timely appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  By January 9, 2001 Order, the Court 
severed the part of the claim based on personal/sexual 
assault, and vacated that portion of the June 1999 Board 
decision which denied benefits under 38 U.S.C.A. § 1151 due 
to non-consensual administration of medication during VA 
hospitalization in June 1992, and remanded the matter to the 
Board for further action.  By May 25, 2001 Order, the Court 
vacated the remaining portion of the June 1999 Board decision 
and remanded that matter to the Board also.  Both Court 
Orders directed that the veteran's claims be considered in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In February 2002, the veteran submitted additional evidence, 
consisting of private medical records from March 1995 to 
February 2000.  He waived initial RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c).  In March 2002, the Board 
found that the criteria for establishing entitlement to 
compensation under 38 U.S.C.A. § 1151 for physical and/or 
psychiatric disability as a result of personal/sexual assault 
during hospitalization at a VA facility in June 1992 were not 
met.  Accordingly, this issue is not before the Board.  

The issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for physical and psychiatric disability as 
a result of nonconsensual administration of medication during 
hospitalization at a VA facility in June 1992 underwent 
additional development by the Board in March and July 2002.  
The Board has recharacterized the issue on appeal (as stated 
on page 1) to reflect that the claim, in part at least, rests 
on an allegation that the claimed disability arose from 
involuntary confinement during the hospitalization.  In 
September 2002, the veteran advised the Board that he had no 
further evidence or argument to present.


FINDINGS OF FACT

1.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
was filed prior to October 1, 1997.

2.  A psychiatric disability pre-existed the veteran's VA 
hospitalization from June 8 to June 25, 1992.  

3.  The preexisting psychiatric disability increased in 
severity as a result of the veteran's involuntary confinement 
during the hospitalization from June 8 to June 25, 1992. 


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for additional psychiatric disability 
resulting from VA treatment in June 1992 are met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA hospitalization records from June 8 to June 25, 1992 
reflect that the veteran was admitted after voluntarily 
presenting himself at a VA facility seeking participation in 
a substance abuse rehabilitation program.  Shortly after 
admission, he became paranoid and delusional, feeling that 
hospital staff tried to poison and harm him; he was believed 
to present danger to himself and others and, notwithstanding 
his request for hospital discharge, was transferred from the 
detoxification unit to an acute psychiatric unit, where he 
remained hospitalized against his will (he was placed in 
seclusion due to his aggressiveness and potential danger to 
harm himself and others).  During the hospitalization, he 
developed persistent delusional and paranoid thoughts and 
ideations.  He had a history of a suicide attempt in 1989 
(but his spouse, who was interviewed while he was 
hospitalized, did not believe that this was a serious suicide 
attempt).  

A June 18, 1992 progress note by the veteran's attending 
psychiatrist reports that during a team meeting with the 
veteran and his family, he stated that he was sexually 
assaulted the previous night.  He was examined for evidence 
of forced entry in the presence of a licensed practical 
nurse.  There were no tears, scars, abrasions, or scratches.  
It was noted that the veteran had been on special status, 
one-on-one observation without mention of any incident.  The 
psychiatrist remarked that the veteran had displayed marked 
paranoia the past few days, and concluded that the incident 
was most likely delusional.  

A VA progress note dated June 18, 1992 indicates that at 
approximately 6:00 p.m., a licensed practical nurse 
accompanied one of the veteran's treating physician's during 
an examination for signs of abuse.  The veteran's rectum 
showed no indication of swelling, lesions, scratches, or 
trauma of any kind.  

Special status/observation flow sheets prepared during this 
period of hospitalization did not note any incidents.  
An August 1995 letter from private doctors reported that the 
veteran demonstrated evidence of malignant paranoid 
psychosis.  He had no insight into his condition and his 
judgment was defective.  He was removed from contact with 
reality.  The diagnosis was schizophrenia, paranoid type.  

In a deposition in October 1995, a nursing assistant at the 
VAMC in Northport testified that he was on duty on June 18, 
1992.  He was assigned to observe the veteran.  He reported 
that no incident occurred that evening.  The veteran slept.  
At one point during the night, the veteran woke up and asked 
for medication for his stomach.  During the course of the 
night, a female employee relieved him.  

In a deposition in October 1995, a VA seasonal employee 
testified that he recalled taking care of the veteran's 
children while the veteran and his wife were straightening 
out matters at the hospital.  He did not recall that the 
veteran was dangerous, but did recall that the veteran was 
paranoid.  He never saw the veteran out of control.  He also 
did not see him threaten anyone.  He was cooperative and his 
demeanor was very nice.  

In a deposition in October 1995, a VA physician's assistant 
testified that the veteran was polite and cooperative during 
his period of hospitalization.  He was responsible for the 
veteran during detoxification.  

In a deposition in October 1995, the veteran's treating VA 
psychiatrist testified that in a June 1992 VA memorandum the 
chief of staff concurred with his assessment of the veteran's 
situation and a board did not need to convene to investigate 
the allegation of sexual abuse.  Multiple psychiatrists 
believed that the veteran was a danger and he was temporarily 
kept hospitalized against his will.  The veteran expressed 
beliefs that were not factual.  He believed that the staff 
was poisoning his food and that there was some vendetta 
against him at the Post Office.  A resident who worked at the 
Northport facility but was not employed by the hospital 
itself had been discharged for misconduct.  It was believed 
that he may have poisoned a patient.  There was no evidence 
that a similar incident occurred at the VAMC, and the 
resident was not assigned to the unit on which the veteran 
was hospitalized.  The psychiatrist recalled that the veteran 
made paranoid statements  on June 17, 1992.  When he examined 
the veteran after the alleged incident on June 18, 1992, he 
saw no signs of physical or sexual abuse.  

In a deposition in October 1995, a police officer testified 
that he was called to the VAMC in Northport on June 18, 1992.  
He and his staff used necessary force to separate the veteran 
and his wife.  No one was injured.

At a personal hearing in May 1997, the veteran and his spouse 
testified that he was incarcerated, drugged and molested at 
the VAMC in Northport, New York.  He was told to go to the 
facility in order to retain employment with the Post Office.  
There were no beds in the general medical department, so he 
was sent to the psychiatric ward.  He was given medication 
and began to feel drowsy.  He wanted to leave, but was 
restrained by police.  He was placed in a locked ward.  While 
he was sleeping, he was injected with a hypodermic needle and 
molested.  He asserted that there was semen on his pajama 
pants, which were subsequently lost. 

Records from the U.S. District Court for the Eastern District 
of New York, received in December 1998, consist of duplicate 
copies of VA medical records in the file.  

In March 2002, the Board arranged for additional development 
of the instant claim.  In April 2002, the Board contacted the 
veteran and requested that he identify the chronic 
disabilities, both physical and psychiatric, which he claimed 
resulted from nonconsensual administration of medication 
during his VA hospitalization in June 1992.  The veteran was 
also asked to complete and a sign a form for each doctor and 
medical care facility that provided treatment for his claimed 
disability(ies).  He provided additional information.  In May 
2002, the RO contacted the health care providers identified 
by the veteran in an attempt to obtain additional medical 
records pertinent to his claim.  Additional medical records 
were obtained.  However, none of these medical records 
support the veteran's contention that he developed a disorder 
as a result of VA treatment in 1992.

In May 2002, a response from the South Oaks Comprehensive 
Behavioral Health Continuum indicated that a thorough search 
of their records revealed no record of the veteran having 
been hospitalized.  Doctors cited by the veteran no longer 
worked at the facility.  

In April 2002, the veteran contended that on more than one 
occasion at the Northport VA Medical Center in June 1992 he 
was forcibly detained and drugged with unknown substances.  
He indicated that he had suffered greatly due to the 
psychological trauma and stigma this brought.  

The Board contacted the veteran, requesting that he confirm 
that he has no knowledge of the current address and telephone 
number of a Dr. "A.", whose name the veteran filled out in a 
VA form and forwarded to the case development unit via fax.  
The veteran stated that he had mailed the hard copy forms on 
May 2002 and that he believed Dr. A. had moved to upstate New 
York.  He indicated that no one was able to give him the 
forwarding address for Dr. A.  

In July 2002, the Board once again prepared additional 
development in this case.  On VA examination in August 2002, 
it was noted that the events occurring during the 
hospitalization of June 1992, as remembered by the veteran 
and litigated over several years, were quite different from 
the history summarized in the hospital discharge summary.  
According to the medical notes, the veteran made several 
threatening statements directed at Postal Service personnel 
while in a detox unit, which led to his involuntary transfer 
to a locked inpatient psychiatric unit.  The veteran believed 
he and other patients were given medication in their food and 
that he was given an injection during his transfer to the 
locked ward.  The examiner stated that the medical record 
does not show the administration of psychotropic medication 
against the veteran's will.  The veteran again contended that 
hospital personnel sexually assaulted him while he was in 
seclusion.  He stopped taking psychotropic medication several 
years ago and reported no further psychiatric treatment.

Regarding the question of whether the veteran currently has a 
psychiatric disability, the examiner responded that the 
veteran met the criteria for a delusional disorder, 
persecutory type.  Regarding the question posed as to whether 
the psychiatric disability was in any way caused or 
aggravated by VA treatment in 1992, the examiner responded 
that the veteran had complained of being malevolently treated 
by conspiring supervisors and co-workers at the Postal 
Service prior to hospitalization, which did not, therefore, 
cause his delusional disorder.  The examiner stated, in 
pertinent part:

[The veteran's] involuntary transfer to 
the locked psychiatric ward during his 
June treatment did aggravate his disorder 
(emphasis added), however, as evidenced 
by his development of new and persisting 
delusions, claiming that he was sexually 
assaulted and was given medication 
involuntarily in his food.  His belief 
that he was sexually assaulted has since 
caused the veteran to curtail many social 
activities (volunteer work, contact with 
members of his community).  

The veteran's representative submitted written argument in 
September 2002.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case; however, the Board finds that the mandates of the VCAA 
and implementing regulations are met with respect to the 
issue addressed on the merits below.  The claim has been 
considered on the merits.  Furthermore, the record includes 
exhaustively developed medical and non-medical records.  As 
noted by the Board in March 2002, the veteran's 
representative suggested in a February 2002 written 
presentation to the Board that the November 1997 Board remand 
was not been fully complied with, in that all pertinent 
records were not secured.  However, other than identifying 
one specific document (deposition of a police officer), a 
copy of which is in fact of record notwithstanding the 
representative's suggestion to the contrary, the 
representative has not identified any other relevant 
documents which remain outstanding.  Finally, the veteran and 
his representative have been notified of the applicable laws 
and regulations.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
(as well as in prior Board decisions and briefs to the Court) 
have informed the veteran and his representative of the 
information and evidence necessary to establish entitlement 
to the benefit sought.  The notice requirements of the VCAA 
have been met.  The communications have provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the case will be decided based on the current 
evidence of record, which the Board finds to be complete.

In any event, in light of the determination below, the Board 
finds no need to remand this case once again for additional 
development.  

III.  Analysis

The version of 38 U.S.C.A. § 1151 applicable in the instant 
case (that in effect for claims filed prior to October 1, 
1997) provides, in pertinent part:  Where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, 
...... not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of such veteran, disability or 
death compensation....... shall be awarded in the same manner as 
if such disability, aggravation, or death was service-
connected.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997).  [38 U.S.C.A. § 1151 has been amended effective for 
claims filed on or after October 1, 1997.  The amended 
version is more restrictive in that it adds the requirement 
that VA fault or an unforeseen event must be shown to 
establish entitlement to benefits under Section 1151.  It 
does not apply in the instant case because the veteran's 
claim was filed prior to October 1, 1997.]

The regulation implementing 38 U.S.C.A. § 1151 provides, in 
general:  Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358 (a).  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Reviewing the language of the applicable versions of 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358, it is clear that 
threshold elements which must be demonstrated to establish 
entitlement to Section 1151 benefits include:  (1) VA 
treatment, hospitalization, examination, or training; (2) 
additional disability; and (3) a nexus between the VA 
treatment and the additional disability.  Here, it is not in 
dispute that the veteran was hospitalized at a VA facility in 
June 1992.  Based on the VA examination of August 2002 and 
other medical evidence, it is clearly evidenced that he had a 
psychiatric disorder prior that hospitalization; however, the 
record also shows that the preexisting psychiatric disability 
increased in severity in service.  (A VA psychiatrist has 
opined that the veteran's more severe delusions, i.e., of a 
sexual assault, evidenced increased disability.)  These have 
persisted, resulting in the veteran's greater isolation.  
Consequently, additional disability is shown.  And the VA 
psychiatrist also attributed the additional disability to the 
veteran's involuntary placement on a locked ward during the 
hospitalization. 

All the critical elements of a successful Section 1151 claim 
are satisfied.  Accordingly, the veteran is entitled to VA 
compensation under § 1151 for the degree of additional 
psychiatric disability he now has. 

The veteran has provided no medical evidence to support his 
hypothesis that his entire psychiatric disorder or any 
physical disability is the result of VA treatment.  Extensive 
medical records obtained by the RO do not reflect, or 
suggest, that any claimed physical disability is due to VA 
treatment, or that the veteran's entire psychiatric 
disability is due to VA treatment.  As noted, psychiatric 
disability clearly pre-existed the hospitalization.  The 
veteran's own opinions in this regard are not competent 
evidence.  The Court has made clear that a layperson is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1994).  Consequently, the 
veteran's lay assertions to the effect that all his 
psychiatric claimed disability is due to VA treatment have no 
probative value. 


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional psychiatric 
disability resulting from VA hospitalization and treatment in 
June 1992 are granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

